-----~---0-~--   ·--------




                                                                                            FILED
                                       UNITED STATES DISTRICT COURT                          JUN 1 1 2012
                                       FOR THE DISTRICT OF COLUMBIA
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                      Courts for the District of Columbia

                                                       )
         Maurice Ceasar,                               )
                                                       )
                 Plaintiff,                            )
                                                       )
                         v.                            )         Civil Action No.
                                                       )                                 12 0959
         Carnigie Institute/Theatre et a!.,            )
                                                       )
                 Defendants.                           )
                                                       )


                                              MEMORANDUM OPINION

                 This matter is before the Court on plaintiffs prose complaint and application to proceed

         in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

         of subject matter jurisdiction.

                 The subject matter jurisdiction of the federal district courts is limited and is set forth

         generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

         only when a "federal question" is presented or the parties are of diverse citizenship and the

         amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

         plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

         plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

                 Plaintiff is an inmate at the District of Columbia Jail. He sues a private entity in the

         District of Columbia, its receptionist whom he does not name, and eight unnamed contract

         painters purportedly under 42 U.S.C. § 1983 "for Deprivation-Criminal Assault With Reckless

         Intents, Assaults to Cause Bodily Harm (Also) Violation of Due Process of Law, Abuse of

         Authority." Compl. at 1. Plaintiff seeks equitable relief and $500,000 in damages. !d. at 18.




 ~)
The complaint does not present a federal question because § 1983 applies only to "person[ s] who

[act], under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory

or the District of Columbia," which is not pleaded here. 1 The complaint does not assert or plead

facts reflecting diversity jurisdiction. A separate Order of dismissal accompanies this

Memorandum Opinion.


                                               United States District Judge
Date: May   _JJ_, 2012




        1
           Judicial notice is taken of the fact that the address plaintiff has listed for the defendants
is that of the Carnegie Institution for Science, which is not a governmental entity. See http://
carnegiescience.edu.

                                                   2